 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                    Case No. 1:19-cv-00105-LJO-SAB

12                      Plaintiffs,
                                                     ORDER REQUIRING SUPPLEMENTAL
13          v.                                       BRIEFING ON PETITION FOR APPOINTMENT
                                                     OF GUARDIAN AD LITEM AND DIRECTING
14   JOAN JOHNSON, et al.,                           MEDICAL EVIDENCE TO BE FILED UNDER
                                                     SEAL
15                      Defendants.
                                                     FOURTEEN-DAY DEADLINE
16

17          On January 24, 2019, a complaint in this action was filed along with a petition for

18   appointment as guardian ad litem for William Lee Johnson (“Plaintiff” or “Mr. Johnson”), an

19   incompetent adult. Appointment of a guardian ad litem for Mr. Johnson is sought because he was

20   critically injured in the incident alleged in the complaint.

21          Competency to sue or be sued is determined by the law of the individual’s domicile. Fed.

22   R. Civ. P. 17(b)(1). Under California law, “[t]he test for incompetence . . . is whether the party

23   has the capacity to understand the nature or consequences of the proceeding, and is able to assist

24   counsel in preparation of the case.” Lee v. Retail Store Employee Bldg. Corp., No. 15-CV-

25   04768-LHK, 2017 WL 565710, at *3 (N.D. Cal. Feb. 13, 2017) (quoting In re Jessica G., 93 Cal.

26   App. 4th 1180, 1186 (2001)); A.A. on behalf of A.A. v. Clovis Unified Sch. Dist., No.

27   113CV01043AWIMJS, 2018 WL 1167927, at *2 (E.D. Cal. Mar. 6, 2018), report and

28   recommendation adopted sub nom. A.A. v. Clovis Unified Sch. Dist., No. 113CV01043AWIMJS,
                                                        1
 1   2018 WL 1453243 (E.D. Cal. Mar. 23, 2018). Appointment of a guardian ad litem implicates due

 2   process concerns because an incompetency finding and the subsequent appointment of a guardian

 3   ad litem deprives a litigant of the right to control the litigation and subjects him to possible

 4   stigmatization.   Gibson v. Hagerty Ins. Agency, No. 1:16-CV-00677-DAD-BAM, 2017 WL

 5   1022792, at *2 (E.D. Cal. Mar. 16, 2017) (citing Ferrelli v. River Manor Health Care Ctr., 323

 6   F.3d 196, 203 (2d Cir. 2003) and Thomas v. Humfield, 916 F.2d 1032, 1034 (5th Cir. 1990)). “In

 7   most cases, a guardian will not be appointed for an adult unless the person gives consent or upon

 8   notice and a hearing.” Jurgens v. Dubendorf, No. 2:14-CV-2780-KJM-DAD, 2015 WL 6163464,

 9   at *3 (E.D. Cal. Oct. 19, 2015); Gibson, 2017 WL 1022792, at *2.

10          Here, substantial evidence of incompetence has been submitted to require the court to

11   make a competency determination. Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005). Mr.

12   Johnson was injured while fueling his tractor on December 21, 2018. (Petition of Jerrad Johnson

13   to be Appointed Guardian ad Litem for William Lee Johnson (Pet. of Jerrad Johnson”) ¶ 3, ECF

14   No. 3; Compl. ¶¶ 21-23, ECF No. 1.) The petition states that Mr. Johnson suffered a traumatic

15   brain injury and is still in acute care. (Pet. of Jerrad Johnson ¶ 5.) Also, it is alleged that the

16   brain injury has left him incompetent to represent his interests in this case. (Pet. of Jerrad

17   Johnson ¶ 5.)

18          However, while the Court notes the severity of the incident in which Mr. Johnson was

19   injured and that he suffered a traumatic brain injury, there has been no evidence submitted as to

20   the extent of Mr. Johnson’s brain injury, how it currently affects Mr. Johnson, or its expected
21   duration. Further, while it is alleged that Mr. Johnson is in acute care on the date that the petition

22   is filed, there is no indication of how long he will remain there. While there is evidence that Mr.

23   Johnson may be incompetent to represent his interests, the evidence is insufficient for the Court to

24   find that Mr. Johnson is incompetent.

25          The Ninth Circuit has indicated that in considering a litigant’s competency the court may

26   consider sworn declarations from the allegedly incompetent litigant, sworn declarations or letters
27   from treating medical providers, and medical records. See Allen, 408 F.3d at 1151-52; Gibson,

28   No. 2017 WL 1022792, at *2. Therefore, the Court shall require the submission of medical
                                              2
 1   evidence addressing the diagnosis, plan, and prognosis for Mr. Johnson. The Court is unable to

 2   make a determination as to Mr. Johnson’s competency without the submission of such evidence.

 3   The Court also notes that Mr. Johnson has a legitimate privacy interest in his medical records and

 4   finds good cause to order such documents to be filed under seal.

 5          Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of an

 6   incompetent person may sue or defend on the incompetent person’s behalf. Fed. R. Civ. P. 17(c).

 7   This requires the Court to take whatever measures it deems appropriate to protect the interests of

 8   the individual during the litigation. United States v. 30.64 Acres of Land, More or Less, Situated

 9   in Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The appointment of the

10   guardian ad litem is more than a mere formality. Id. “A guardian ad litem is authorized to act on

11   behalf of his ward and may make all appropriate decisions in the course of specific litigation.” Id.

12   A guardian ad litem need not possess any special qualifications, but he must “be truly dedicated

13   to the best interests of the person on whose behalf he seeks to litigate.” AT&T Mobility, LLC v.

14   Yeager, 143 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the guardian ad litem cannot

15   face an impermissible conflict of interest with the ward and courts consider the candidate’s

16   “experience, objectivity, and expertise” or previous relationship with the ward. Id. (citations

17   omitted).

18          Jerrad Johnson (“Petitioner”), is Plaintiff’s son and seeks to be appointed as guardian ad

19   litem. While the petition for appointment states that Petitioner is competent and willing to act as

20   guardian ad litem for his father, it does not address any potential conflicts of interest or that he
21   understands he is to act in the best interest of his father if appointed guardian ad litem. The Court

22   shall require a declaration from Petitioner addressing these issues.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.      Within fourteen (14) days of the date of entry of this order, Petitioner shall submit

25                  supplemental briefing for the petition for appointment of guardian ad litem as

26                  discussed herein;
27          2.      To protect Mr. Johnson’s confidential medical information, Plaintiff shall file the

28                  required medical evidence, declarations, or letters addressing medical issues under
                                                    3
 1               seal. Plaintiff is directed to Local Rule 141(e)(2)(i) for the procedure to submit

 2               documents to be sealed.

 3
     IT IS SO ORDERED.
 4

 5   Dated:   January 26, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 4
